Per curiam.
Respondent Robert L. Bennett, Jr., has petitioned for voluntary surrender of his license to practice law in the State of Georgia. The petition is based upon an admission of violations of Standard 66 of State Bar Rule 4-102.
We adopt the State Disciplinary Board Review Panel’s recommendation that respondent’s petition be accepted and direct that he be allowed to surrender his license to practice law. Because voluntary surrender of a license is tantamount to disbarment, respondent must comply with reinstatement procedures of the State Bar of Georgia in *205effect at the time of any reinstatement petition, before reinstatement will be considered.
Decided May 8, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Guy J. Notte, for Bennett.
Application for voluntary surrender of license is granted.

All the Justices concur.